DETAILED ACTION
This communication is responsive to Application No. #17/331214 filed on May 26, 2021. Claims 1-20 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 9-11, 13, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et.al. (US Patent Application Publication, 20200204312, hereinafter, “Xu”).
Regarding claim 1, Xu teaches:
A method of wireless communication, comprising (Xu: The wireless device may receive the plurality of redundancy version orders according to the RRC configuration..  Fig. 38B and ¶ [0463]): 
receiving a configuration of one or more downlink control information (DCI) formats (Xu: The DCI may be categorized into different DCI formats, where a format corresponds to a certain message size and usage ... a UE may monitor one or more PDCCH candidates to detect one or more DCI with one or more DCI format.  The one or more PDCCH may be transmitted in common search space or UE-specific search space.  Fig. 27 and ¶ [0399-0400]) to include a single bit for a redundancy version field (Xu: the base station may transmit a downlink control information to the wireless device.  The downlink control information may comprise a redundancy version [indicator] [i.e., bit indicator for the redundancy version]  ... The redundancy version indicator may comprise a bit field in the downlink control information. The bit field may comprise a plurality of bits.  Fig. 38B and ¶ [0463]); 
receiving a radio resource control (RRC) message indicating selectable redundancy versions (Xu: a base station may transmit an RRC message to a wireless device. The RRC message may comprise a plurality of redundancy version orders ... The wireless device may receive the plurality of redundancy version orders according to the RRC configuration..  Fig. 38B and ¶ [0463]); 
detecting a DCI based on the one or more DCI formats (Xu: a UE may monitor one or more PDCCH candidates to detect one or more DCI with one or more DCI format.  The one or more PDCCH may be transmitted in common search space or UE-specific search space.  Fig. 27 and ¶ [0400]) including the single bit for the redundancy version field, the DCI scheduling a transmission (Xu: The redundancy version indicator may indicate one of the plurality of redundancy version orders configured by the RRC message. The wireless device may determine a redundancy version order according to the redundancy version indicator.  Fig. 38B and ¶ [0463]); 
selecting a redundancy version from the selectable redundancy versions based on the single bit (Xu: In an example, the wireless device may determine the redundancy version according to the redundancy version indicator [i.e., bit] for nth transmission occasion if n modulo 4 is equal to 0,1, 2,3, respectively.  Fig. 38B and ¶ [0463]); and
transmitting or receiving the transmission based on the redundancy version (Xu: the wireless device may determine the redundancy version according to the redundancy version indicator for nth transmission occasion if n modulo 4 is equal to 0,1, 2,3, respectively.  The nth transmission occasion may be the nth transmission slot or mini-slot during a number of repetitions (e.g., K) for a transport block.  Fig. 38B and ¶ [0463]).

Regarding claim 3, Xu discloses on the features with respect to claim 1 as outlined above.
Xu further teaches:  
wherein the selectable redundancy versions include redundancy version 0 and one of redundancy version 2 or redundancy version 3 (Xu: the wireless device may determine the redundancy version is 0 if n modulo 4 is equal to 0. The wireless device may determine the redundancy version is 2 if n modulo 4 is equal to 1. A same rule may be applied for other transmission occasions. In an example, as shown in FIG. 33B, the base station may configure the wireless device with a repetition number of eight slots (e.g., the configured aggregationFactorDL is eight slots). When the base station indicates the wireless device a redundancy version indication (e.g., RV=00) in PDCCH, the wireless device may determine the redundancy versions in order of 0, 2, 3, 1, 0, 2, 3, 1 for the eight slots.  Fig. 33B and ¶ [0448]).

Regarding claim 6, Xu teaches:
A method of wireless communication, comprising (Xu: The wireless device may receive the plurality of redundancy version orders according to the RRC configuration..  Fig. 38B and ¶ [0463]): 
receiving a configuration of one or more downlink control information (DCI) formats (Xu: The DCI may be categorized into different DCI formats, where a format corresponds to a certain message size and usage ... a UE may monitor one or more PDCCH candidates to detect one or more DCI with one or more DCI format.  The one or more PDCCH may be transmitted in common search space or UE-specific search space.  Fig. 27 and ¶ [0399-0400]) to include a single bit for a redundancy version field (Xu: the base station may transmit a downlink control information to the wireless device.  The downlink control information may comprise a redundancy version [indicator] [i.e., bit indicator for the redundancy version]  ... The redundancy version indicator may comprise a bit field in the downlink control information. The bit field may comprise a plurality of bits.  Fig. 38B and ¶ [0463]);
detecting a DCI based on the one or more DCI formats (Xu: a UE may monitor one or more PDCCH candidates to detect one or more DCI with one or more DCI format.  The one or more PDCCH may be transmitted in common search space or UE-specific search space.  Fig. 27 and ¶ [0400]) including the single bit for the redundancy version field, the DCI scheduling a transmission (Xu: The redundancy version indicator may indicate one of the plurality of redundancy version orders configured by the RRC message. The wireless device may determine a redundancy version order according to the redundancy version indicator.  Fig. 38B and ¶ [0463]);  
determining whether the transmission scheduled by the DCI is to be transmitted with repetitions (Xu: the redundancy version indicator may indicate a reserved redundancy version order. In an example, the wireless device may determine the redundancy version according to the redundancy version indicator for nth transmission occasion if n modulo 4 is equal to 0,1, 2,3, respectively.  The nth transmission occasion may be the nth transmission slot or mini-slot during a number of repetitions (e.g., K) for a transport block.  Fig. 38B and ¶ [0463]); 
determining a set of selectable redundancy versions for the transmission based on the single bit (Xu: In an example, the wireless device may determine the redundancy version according to the redundancy version indicator [i.e., bit] for nth transmission occasion if n modulo 4 is equal to 0,1, 2,3, respectively.  Fig. 38B and ¶ [0463]) and whether the transmission is to be transmitted with repetitions; and
transmitting or receiving the transmission based on the set of selectable redundancy versions (Xu: the wireless device may determine the redundancy version according to the redundancy version indicator for nth transmission occasion if n modulo 4 is equal to 0,1, 2,3, respectively.  The nth transmission occasion may be the nth transmission slot or mini-slot during a number of repetitions (e.g., K) for a transport block.  Fig. 38B and ¶ [0463]).

Regarding claim 9, Xu discloses on the features with respect to claim 6 as outlined above.
Xu further teaches:  
wherein determining the set of selectable redundancy versions for the transmission based on the single bit and whether the transmission is to be transmitted with repetitions comprises: 
determining a first set of selectable redundancy versions if the transmission is to be transmitted with repetitions (Xu: When the base station indicates to the wireless device a second switching interval indicator (e.g., 100) via downlink control information, the wireless device may determine the redundancy version is: 0 for the n.sup.th transmission occasion when n modulo 4 is equal to 0, and is 2 for the n.sup.th transmission occasion when n modulo 4 is equal to 1, and is 3 for the n.sup.th transmission occasion when n modulo 4 is equal to 2, and is 1 for the nth transmission occasion when n modulo 4 is equal to 3. The nth transmission occasion is the nth transmission slot or mini-slot during a number of repetitions (e.g., K) for a transport block [i.e., first set of selectable RVs for transmission  with repetitions].  ¶ [0454]); 
determining a second set of selectable redundancy versions if the transmission is not to be transmitted with repetitions (Xu: When a base station indicates to the wireless device a first switching interval indicator (e.g., 000) via downlink control information, the wireless device may determine the redundancy version is: 0 for the nth transmission occasion when n modulo 4 is equal to either 0 or 2, and is 3 for the nth transmission occasion when n modulo 4 is equal to either 1 or 3 [i.e., second set of selectable RVs for transmission not transmitted with repetitions].  ¶ [0454]); and
determining a start position within the determined set of selectable redundancy versions based on the single bit (Xu: The exact selected bits for transmission may depend on a redundancy version (RV) (e.g., RV0, RV1, RV2 or RV3) corresponding to a different starting position in the circular buffer.  Fig. 32 and ¶ [0446]).

Regarding claim 10, Xu discloses on the features with respect to claim 6 as outlined above.
Xu further teaches:  
wherein the set of selectable redundancy versions includes redundancy version 0 and one of redundancy version 2 or redundancy version 3 (Xu: the wireless device may determine the redundancy version is 0 if n modulo 4 is equal to 0. The wireless device may determine the redundancy version is 2 if n modulo 4 is equal to 1. A same rule may be applied for other transmission occasions. In an example, as shown in FIG. 33B, the base station may configure the wireless device with a repetition number of eight slots (e.g., the configured aggregationFactorDL is eight slots). When the base station indicates the wireless device a redundancy version indication (e.g., RV=00) in PDCCH, the wireless device may determine the redundancy versions in order of 0, 2, 3, 1, 0, 2, 3, 1 for the eight slots.  Fig. 33B and ¶ [0448]).

Regarding claim 11, Xu teaches:
An apparatus for wireless communication at a user equipment (UE), comprising (Xu: The wireless device may receive the plurality of redundancy version orders according to the RRC configuration..  Fig. 38B and ¶ [0463]): 
a memory storing computer-executable instructions (Xu: program code instructions 316 stored in non-transitory memory 315.  Fig. 3 and ¶ [0239]); 
a transceiver (Xu: communication interface 310.  Fig. 3 and ¶ [0239]); and
at least one processor coupled to the memory and configured to execute the instructions to (Xu: t least one set of program code instructions 316 stored in non-transitory memory 315 and executable by the at least one processor 314.  Fig. 3 and ¶ [0239]): 
receive, via the transceiver, a configuration of one or more downlink control information (DCI) formats (Xu: The DCI may be categorized into different DCI formats, where a format corresponds to a certain message size and usage ... a UE may monitor one or more PDCCH candidates to detect one or more DCI with one or more DCI format.  The one or more PDCCH may be transmitted in common search space or UE-specific search space.  Fig. 27 and ¶ [0399-0400]) to include a single bit for a redundancy version field (Xu: the base station may transmit a downlink control information to the wireless device.  The downlink control information may comprise a redundancy version [indicator] [i.e., bit indicator for the redundancy version]  ... The redundancy version indicator may comprise a bit field in the downlink control information. The bit field may comprise a plurality of bits.  Fig. 38B and ¶ [0463]);
receive, via the transceiver, a radio resource control (RRC) message indicating selectable redundancy versions (Xu: a base station may transmit an RRC message to a wireless device. The RRC message may comprise a plurality of redundancy version orders ... The wireless device may receive the plurality of redundancy version orders according to the RRC configuration..  Fig. 38B and ¶ [0463]);
detect a DCI based on the one or more DCI formats (Xu: a UE may monitor one or more PDCCH candidates to detect one or more DCI with one or more DCI format.  The one or more PDCCH may be transmitted in common search space or UE-specific search space.  Fig. 27 and ¶ [0400]) including the single bit for the redundancy version field, the DCI scheduling a transmission (Xu: The redundancy version indicator may indicate one of the plurality of redundancy version orders configured by the RRC message. The wireless device may determine a redundancy version order according to the redundancy version indicator.  Fig. 38B and ¶ [0463]);
select a redundancy version from the selectable redundancy versions based on the single bit (Xu: In an example, the wireless device may determine the redundancy version according to the redundancy version indicator [i.e., bit] for nth transmission occasion if n modulo 4 is equal to 0,1, 2,3, respectively.  Fig. 38B and ¶ [0463]); and
transmit or receive, via the transceiver, the transmission based on the redundancy version (Xu: the wireless device may determine the redundancy version according to the redundancy version indicator for nth transmission occasion if n modulo 4 is equal to 0,1, 2,3, respectively.  The nth transmission occasion may be the nth transmission slot or mini-slot during a number of repetitions (e.g., K) for a transport block.  Fig. 38B and ¶ [0463]).

Regarding claim 13, Xu discloses on the features with respect to claim 11 as outlined above.
Xu further teaches:  
wherein the selectable redundancy versions include redundancy version 0 and one of redundancy version 2 or redundancy version 3 (Xu: the wireless device may determine the redundancy version is 0 if n modulo 4 is equal to 0. The wireless device may determine the redundancy version is 2 if n modulo 4 is equal to 1. A same rule may be applied for other transmission occasions. In an example, as shown in FIG. 33B, the base station may configure the wireless device with a repetition number of eight slots (e.g., the configured aggregationFactorDL is eight slots). When the base station indicates the wireless device a redundancy version indication (e.g., RV=00) in PDCCH, the wireless device may determine the redundancy versions in order of 0, 2, 3, 1, 0, 2, 3, 1 for the eight slots.  Fig. 33B and ¶ [0448]).

Regarding claim 16, Xu teaches:
An apparatus for wireless communication at a user equipment (UE), comprising (Xu: The wireless device may receive the plurality of redundancy version orders according to the RRC configuration..  Fig. 38B and ¶ [0463]): 
a memory storing computer-executable instructions (Xu: program code instructions 316 stored in non-transitory memory 315.  Fig. 3 and ¶ [0239]); 
a transceiver (Xu: communication interface 310.  Fig. 3 and ¶ [0239]); and
at least one processor coupled to the memory and the transceiver and configured to execute the instructions to (Xu: t least one set of program code instructions 316 stored in non-transitory memory 315 and executable by the at least one processor 314.  Fig. 3 and ¶ [0239]):
receive, via the transceiver, a configuration of one or more downlink control information (DCI) formats (Xu: The DCI may be categorized into different DCI formats, where a format corresponds to a certain message size and usage ... a UE may monitor one or more PDCCH candidates to detect one or more DCI with one or more DCI format.  The one or more PDCCH may be transmitted in common search space or UE-specific search space.  Fig. 27 and ¶ [0399-0400]) to include a single bit for a redundancy version field (Xu: the base station may transmit a downlink control information to the wireless device.  The downlink control information may comprise a redundancy version [indicator] [i.e., bit indicator for the redundancy version]  ... The redundancy version indicator may comprise a bit field in the downlink control information. The bit field may comprise a plurality of bits.  Fig. 38B and ¶ [0463]);
detect a DCI based on the one or more DCI formats (Xu: a UE may monitor one or more PDCCH candidates to detect one or more DCI with one or more DCI format.  The one or more PDCCH may be transmitted in common search space or UE-specific search space.  Fig. 27 and ¶ [0400]) including the single bit for the redundancy version field, the DCI scheduling a transmission (Xu: The redundancy version indicator may indicate one of the plurality of redundancy version orders configured by the RRC message. The wireless device may determine a redundancy version order according to the redundancy version indicator.  Fig. 38B and ¶ [0463]);
determine whether the transmission scheduled by the DCI is to be transmitted with repetitions (Xu: the redundancy version indicator may indicate a reserved redundancy version order. In an example, the wireless device may determine the redundancy version according to the redundancy version indicator for nth transmission occasion if n modulo 4 is equal to 0,1, 2,3, respectively.  The nth transmission occasion may be the nth transmission slot or mini-slot during a number of repetitions (e.g., K) for a transport block.  Fig. 38B and ¶ [0463]); 
determine a set of selectable redundancy versions for the transmission based on the single bit (Xu: In an example, the wireless device may determine the redundancy version according to the redundancy version indicator [i.e., bit] for nth transmission occasion if n modulo 4 is equal to 0,1, 2,3, respectively.  Fig. 38B and ¶ [0463]) and whether the transmission is to be transmitted with repetitions; and
transmit or receive, via the transceiver, the transmission based on the set of selectable redundancy versions (Xu: the wireless device may determine the redundancy version according to the redundancy version indicator for nth transmission occasion if n modulo 4 is equal to 0,1, 2,3, respectively.  The nth transmission occasion may be the nth transmission slot or mini-slot during a number of repetitions (e.g., K) for a transport block.  Fig. 38B and ¶ [0463]).

Regarding claim 19, Xu discloses on the features with respect to claim 16 as outlined above.
Xu further teaches:  
determine a first set of selectable redundancy versions if the transmission is to be transmitted with repetitions (Xu: When the base station indicates to the wireless device a second switching interval indicator (e.g., 100) via downlink control information, the wireless device may determine the redundancy version is: 0 for the n.sup.th transmission occasion when n modulo 4 is equal to 0, and is 2 for the n.sup.th transmission occasion when n modulo 4 is equal to 1, and is 3 for the n.sup.th transmission occasion when n modulo 4 is equal to 2, and is 1 for the nth transmission occasion when n modulo 4 is equal to 3. The nth transmission occasion is the nth transmission slot or mini-slot during a number of repetitions (e.g., K) for a transport block [i.e., first set of selectable RVs for transmission  with repetitions].  ¶ [0454]);
determine a second set of selectable redundancy versions if the transmission is not to be transmitted with repetitions (Xu: When a base station indicates to the wireless device a first switching interval indicator (e.g., 000) via downlink control information, the wireless device may determine the redundancy version is: 0 for the nth transmission occasion when n modulo 4 is equal to either 0 or 2, and is 3 for the nth transmission occasion when n modulo 4 is equal to either 1 or 3 [i.e., second set of selectable RVs for transmission not transmitted with repetitions].  ¶ [0454]); and
determine a start position within the determined set of selectable redundancy versions based on the single bit (Xu: The exact selected bits for transmission may depend on a redundancy version (RV) (e.g., RV0, RV1, RV2 or RV3) corresponding to a different starting position in the circular buffer.  Fig. 32 and ¶ [0446]).

Regarding claim 20, Xu discloses on the features with respect to claim 16 as outlined above.
Xu further teaches:  
wherein the set of selectable redundancy versions includes redundancy version 0 and one of redundancy version 2 or redundancy version 3 (Xu: the wireless device may determine the redundancy version is 0 if n modulo 4 is equal to 0. The wireless device may determine the redundancy version is 2 if n modulo 4 is equal to 1. A same rule may be applied for other transmission occasions. In an example, as shown in FIG. 33B, the base station may configure the wireless device with a repetition number of eight slots (e.g., the configured aggregationFactorDL is eight slots). When the base station indicates the wireless device a redundancy version indication (e.g., RV=00) in PDCCH, the wireless device may determine the redundancy versions in order of 0, 2, 3, 1, 0, 2, 3, 1 for the eight slots.  Fig. 33B and ¶ [0448]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Jeon et.al. (US Patent Application Publication, 20190253986, hereinafter, “Jeon”).
Regarding claim 2, Xu discloses on the features with respect to claim 1 as outlined above.
Xu does not explicitly teach:
wherein the RRC message indicates different selectable redundancy versions for an uplink DCI format and for a downlink DCI format. 
However, in the same field of endeavor, Jeon teaches:
wherein the RRC message indicates different selectable redundancy versions for an uplink DCI format and for a downlink DCI format (Jeon: DCI may have one or more formats or types. Message sizes of the one or more formats may be the same or may be different. A plurality of DCI having the same message format (and/or size) may comprise the same control information or may comprise different control information. A plurality of DCI having different message formats (and/or sizes) may comprise the same control information or may comprise different control information ... DCI format 0_0 may be used for scheduling of a PUSCH in one cell. For example, the DCI format 0_0 may comprise one or more fields indicating at least one of the following: ... redundancy version (e.g., 2 bits) ... DCI format 0_1 may be used for the scheduling of a PUSCH in one cell. The DCI format 0_1 may comprise one or more fields indicating at least one of the following: ... redundancy version (e.g., 2 bits) ... DCI format 1_0 may be used for the scheduling of a PDSCH in one DL cell. The DCI format 1_0 may comprise one or more fields indicating at least one of the following: ... redundancy version (e.g., 2 bits).  ¶ [0406, 0408-0410]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu to include the features as taught by Jeon above in order to increase robustness. (Jeon, ¶ [0260]).

Regarding claim 12, Xu discloses on the features with respect to claim 11 as outlined above.
Xu does not explicitly teach:
wherein the RRC message indicates different selectable redundancy versions for an uplink DCI format and for a downlink DCI format. 
However, in the same field of endeavor, Jeon teaches:
wherein the RRC message indicates different selectable redundancy versions for an uplink DCI format and for a downlink DCI format (Jeon: DCI may have one or more formats or types. Message sizes of the one or more formats may be the same or may be different. A plurality of DCI having the same message format (and/or size) may comprise the same control information or may comprise different control information. A plurality of DCI having different message formats (and/or sizes) may comprise the same control information or may comprise different control information ... DCI format 0_0 may be used for scheduling of a PUSCH in one cell. For example, the DCI format 0_0 may comprise one or more fields indicating at least one of the following: ... redundancy version (e.g., 2 bits) ... DCI format 0_1 may be used for the scheduling of a PUSCH in one cell. The DCI format 0_1 may comprise one or more fields indicating at least one of the following: ... redundancy version (e.g., 2 bits) ... DCI format 1_0 may be used for the scheduling of a PDSCH in one DL cell. The DCI format 1_0 may comprise one or more fields indicating at least one of the following: ... redundancy version (e.g., 2 bits).  ¶ [0406, 0408-0410]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu to include the features as taught by Jeon above in order to increase robustness. (Jeon, ¶ [0260]).

Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Nakamura et.al. (US Patent Application Publication, 20210315002, hereinafter, “Nakamura”).
Regarding claim 4, Xu discloses on the features with respect to claim 1 as outlined above.
Xu does not explicitly teach:
wherein the RRC message indicates different selectable redundancy versions based on a priority of scheduled data for the transmission scheduled by the DCI. 
However, in the same field of endeavor, Nakamura teaches:
wherein the RRC message indicates different selectable redundancy versions based on a priority of scheduled data for the transmission scheduled by the DCI (Nakamura: In a case that a time offset is given such that the slots with RV=0 match in a plurality of configurations, the terminal apparatus performs transmission in any one of the plurality of configurations. The controller of the terminal apparatus determines which of the plurality of configurations is used for transmission. However, in a case that the RRC signaling is performed by the higher layer processing units of the terminal apparatus and the base station apparatus and a higher layer parameter such as the RRC for priority is configured, transmission may be configured according to the higher layer parameter. Alternatively, priorities may be specified in advance among the configurations and the controller of the terminal apparatus may perform transmission in accordance with the specified priorities.  ¶ [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu to include the features as taught by Nakamura above in order to provide a control method in a case that a plurality of CS [Configured Scheduling] configurations are present. (Nakamura, ¶ [0009]).

Regarding claim 7, Xu discloses on the features with respect to claim 6 as outlined above.
Xu does not explicitly teach:
wherein determining the set of selectable redundancy versions is further based on a priority of scheduled data for the transmission. 
However, in the same field of endeavor, Nakamura teaches:
wherein determining the set of selectable redundancy versions is further based on a priority of scheduled data for the transmission (Nakamura: In a case that a time offset is given such that the slots with RV=0 match in a plurality of configurations, the terminal apparatus performs transmission in any one of the plurality of configurations. The controller of the terminal apparatus determines which of the plurality of configurations is used for transmission. However, in a case that the RRC signaling is performed by the higher layer processing units of the terminal apparatus and the base station apparatus and a higher layer parameter such as the RRC for priority is configured, transmission may be configured according to the higher layer parameter. Alternatively, priorities may be specified in advance among the configurations and the controller of the terminal apparatus may perform transmission in accordance with the specified priorities.  ¶ [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu to include the features as taught by Nakamura above in order to provide a control method in a case that a plurality of CS [Configured Scheduling] configurations are present. (Nakamura, ¶ [0009]).

Regarding claim 14, Xu discloses on the features with respect to claim 11 as outlined above.
Xu does not explicitly teach:
wherein the RRC message indicates different selectable redundancy versions based on a priority of scheduled data for the transmission scheduled by the DCI. 
However, in the same field of endeavor, Nakamura teaches:
wherein the RRC message indicates different selectable redundancy versions based on a priority of scheduled data for the transmission scheduled by the DCI (Nakamura: In a case that a time offset is given such that the slots with RV=0 match in a plurality of configurations, the terminal apparatus performs transmission in any one of the plurality of configurations. The controller of the terminal apparatus determines which of the plurality of configurations is used for transmission. However, in a case that the RRC signaling is performed by the higher layer processing units of the terminal apparatus and the base station apparatus and a higher layer parameter such as the RRC for priority is configured, transmission may be configured according to the higher layer parameter. Alternatively, priorities may be specified in advance among the configurations and the controller of the terminal apparatus may perform transmission in accordance with the specified priorities.  ¶ [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu to include the features as taught by Nakamura above in order to provide a control method in a case that a plurality of CS [Configured Scheduling] configurations are present. (Nakamura, ¶ [0009]).

Regarding claim 17, Xu discloses on the features with respect to claim 16 as outlined above.
Xu does not explicitly teach:
wherein the at least one processor is configured to determine the set of selectable redundancy versions further based on a priority of scheduled data for the transmission. 
However, in the same field of endeavor, Nakamura teaches:
wherein the at least one processor is configured to determine the set of selectable redundancy versions further based on a priority of scheduled data for the transmission (Nakamura: In a case that a time offset is given such that the slots with RV=0 match in a plurality of configurations, the terminal apparatus performs transmission in any one of the plurality of configurations. The controller of the terminal apparatus determines which of the plurality of configurations is used for transmission. However, in a case that the RRC signaling is performed by the higher layer processing units of the terminal apparatus and the base station apparatus and a higher layer parameter such as the RRC for priority is configured, transmission may be configured according to the higher layer parameter. Alternatively, priorities may be specified in advance among the configurations and the controller of the terminal apparatus may perform transmission in accordance with the specified priorities.  ¶ [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu to include the features as taught by Nakamura above in order to provide a control method in a case that a plurality of CS [Configured Scheduling] configurations are present. (Nakamura, ¶ [0009]).

Claims 5, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu-Nakamura in view of Awad et.al. (US Patent Application Publication, 20220361191, hereinafter, “Awad”).
Regarding claim 5, Xu-Nakamura discloses on the features with respect to claim 4 as outlined above.
Xu-Nakamura does not explicitly teach:
wherein a first priority is associated with a first channel coding rate and a second priority is associated with a second channel coding rate. 
However, in the same field of endeavor, Awad teaches:
wherein a first priority is associated with a first channel coding rate and a second priority is associated with a second channel coding rate (Awad: If at step S608 it is determined that the communications resources are compatible (i.e. do not ‘collide’) then control passes to step S610. At step S610, a transport block or PDU is formed from the low priority data identified at step S606a in accordance with parameters associated with the granted communications resources determined at step S606b. For example, the transport block size may be determined based on a coding rate, modulation scheme, and redundancy version indicated by an uplink grant received from the infrastructure equipment ... At step S612 and step S614 the high priority data PDU [i.e., a first priority] (or control message) formed at step S604 and the low priority data PDU [i.e., a second priority] formed at step S610 are respectively transmitted using the resources identified at steps S602b and S606b, respectively.  Fig. 6 and ¶ [0130-0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Nakamura to include the features as taught by Awad above in order to efficiently handle communications in wireless telecommunications systems. (Awad, ¶ [0008]).

Regarding claim 8, Xu-Nakamura discloses on the features with respect to claim 7 as outlined above.
Xu-Nakamura does not explicitly teach:
wherein a first priority is associated with a first channel coding rate and a second priority is associated with a second channel coding rate. 
However, in the same field of endeavor, Awad teaches:
wherein a first priority is associated with a first channel coding rate and a second priority is associated with a second channel coding rate (Awad: If at step S608 it is determined that the communications resources are compatible (i.e. do not ‘collide’) then control passes to step S610. At step S610, a transport block or PDU is formed from the low priority data identified at step S606a in accordance with parameters associated with the granted communications resources determined at step S606b. For example, the transport block size may be determined based on a coding rate, modulation scheme, and redundancy version indicated by an uplink grant received from the infrastructure equipment ... At step S612 and step S614 the high priority data PDU [i.e., a first priority] (or control message) formed at step S604 and the low priority data PDU [i.e., a second priority] formed at step S610 are respectively transmitted using the resources identified at steps S602b and S606b, respectively.  Fig. 6 and ¶ [0130-0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Nakamura to include the features as taught by Awad above in order to efficiently handle communications in wireless telecommunications systems. (Awad, ¶ [0008]).

Regarding claim 15, Xu-Nakamura discloses on the features with respect to claim 14 as outlined above.
Xu-Nakamura does not explicitly teach:
wherein a first priority is associated with a first channel coding rate and a second priority is associated with a second channel coding rate. 
However, in the same field of endeavor, Awad teaches:
wherein a first priority is associated with a first channel coding rate and a second priority is associated with a second channel coding rate (Awad: If at step S608 it is determined that the communications resources are compatible (i.e. do not ‘collide’) then control passes to step S610. At step S610, a transport block or PDU is formed from the low priority data identified at step S606a in accordance with parameters associated with the granted communications resources determined at step S606b. For example, the transport block size may be determined based on a coding rate, modulation scheme, and redundancy version indicated by an uplink grant received from the infrastructure equipment ... At step S612 and step S614 the high priority data PDU [i.e., a first priority] (or control message) formed at step S604 and the low priority data PDU [i.e., a second priority] formed at step S610 are respectively transmitted using the resources identified at steps S602b and S606b, respectively.  Fig. 6 and ¶ [0130-0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Nakamura to include the features as taught by Awad above in order to efficiently handle communications in wireless telecommunications systems. (Awad, ¶ [0008]).

Regarding claim 18, Xu-Nakamura discloses on the features with respect to claim 17 as outlined above.
Xu-Nakamura does not explicitly teach:
wherein a first priority is associated with a first channel coding rate and a second priority is associated with a second channel coding rate. 
However, in the same field of endeavor, Awad teaches:
wherein a first priority is associated with a first channel coding rate and a second priority is associated with a second channel coding rate (Awad: If at step S608 it is determined that the communications resources are compatible (i.e. do not ‘collide’) then control passes to step S610. At step S610, a transport block or PDU is formed from the low priority data identified at step S606a in accordance with parameters associated with the granted communications resources determined at step S606b. For example, the transport block size may be determined based on a coding rate, modulation scheme, and redundancy version indicated by an uplink grant received from the infrastructure equipment ... At step S612 and step S614 the high priority data PDU [i.e., a first priority] (or control message) formed at step S604 and the low priority data PDU [i.e., a second priority] formed at step S610 are respectively transmitted using the resources identified at steps S602b and S606b, respectively.  Fig. 6 and ¶ [0130-0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Nakamura to include the features as taught by Awad above in order to efficiently handle communications in wireless telecommunications systems. (Awad, ¶ [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.H.N./Examiner, Art Unit 2416

/SAI AUNG/Primary Examiner, Art Unit 2416